Case 5:19-mj-03591 Document1 Filed on 12/25/19 in TXSD Page 1 of 1

AO 91 (Rev. [1/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
v,
Christian Alejandro PAREDEZ-Martinez Case No.
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 23, 2019 in the county of Webb in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Mexico, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Laredo, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March |, 2003) or of the Secretary of the
Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United States
Code, Sections 202 and 557) for the reapplication by the said Defendant for admission into
the United States.

This criminal complaint is based on these facts:

On or about December 23, 2019 the defendant Christian Alejandro PAREDEZ-Martinez was apprehended in Laredo, Texas. After a
brief interview it was determined that, Christian Alejandro PAREDEZ-Martinez was an undocumented alien from Mexico and
subsequently placed under arrest. Further investigation revealed that Christian Alejandro PAREDEZ-Martinez was previously
REMOVED from the United States on 10/28/2016 at Del Rio, Tx. There is no record that Christian Alejandro PAREDEZ-Martinez

has applied for or received permission from the Attorney General or the Secretary of Homeland Security to re-enter the United States
after deportation,

[ ]continued on the attached sheet. /S/Joshua Steele

Complainant's signature

 

Joshua Steele Border Patrol Agent
Printed name and title

 

Sworn to before me and signed in my presence,

Date: December 26, 2019

 

Judge's signature

City and state: Laredo, Texas Sam Sheldon _U.S. Magistrate Judge
Printed name and title

 
